      Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 1 of 9 Page ID #:49



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     BENJAMIN R. BARRON
 4   Assistant United States Attorney
     Chief, Santa Ana Branch Office
 5   DANIEL S. LIM (Cal. Bar No. 292406)
     Assistant United States Attorney
 6        Ronald Reagan Federal Bldg. & U.S. Courthouse
          411 West 4th Street, Suite 8000
 7        Santa Ana, California 92701
          Telephone: (714) 338-3538
 8        Facsimile: (714) 338-3708
          E-mail:    Daniel.Lim@usdoj.gov
 9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                            UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,               No. CR 20-81-DOC
14
               Plaintiff,                    STIPULATION AND JOINT REQUEST FOR
15                                           A PROTECTIVE ORDER REGARDING
               v.                            DISCOVERY CONTAINING PERSONAL
16                                           IDENTIFYING INFORMATION, AND
     HOA VO,                                 PRIVACY ACT INFORMATION
17
               Defendant.                    PROPOSED ORDER FILED SEPARATELY
18

19
20

21        Plaintiff, United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorney Daniel S. Lim, and

24   defendant HOA VO (“defendant”), by and through his counsel of

25   record, defense attorney Douglas Potratz (collectively the

26   “parties”), for the reasons set forth below, request that the Court

27   enter the proposed protective order (the “Protective Order”)

28   governing the use and dissemination of personal identifying
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 2 of 9 Page ID #:50



 1   information (“PII”) of real persons pursuant to Federal Rule of

 2   Criminal Procedure Rule 16(d)(1), and material that may contain

 3   information within the scope of the Privacy Act.

 4        Introduction and Grounds for Protective Order

 5        1.   Defendant is charged in this matter with violations of 18

 6   U.S.C. §§ 1344(2) and 1028A(a)(1), Bank Fraud and Aggravated

 7   Identity Theft, respectively.      Defendant is released on bond pending

 8   trial.

 9        2.    A protective order is necessary because the government

10   intends to produce to the defense materials containing third

11   parties’ PII.   The government believes that disclosure of this

12   information without limitation risks the privacy and security of the

13   information’s legitimate owners.      Because the government has an

14   ongoing obligation to protect third parties’ PII, the government

15   cannot produce to defendant an unredacted set of discovery

16   containing this information without the Court entering the

17   Protective Order.    Moreover, PII makes up a significant part of the

18   discovery in this case and such information itself, in many

19   instances, has evidentiary value.         If the government were to attempt

20   to redact all this information in strict compliance with Federal

21   Rule of Criminal Procedure 49.1, the Central District of

22   California’s Local Rules regarding redaction, and the Privacy Policy

23   of the United States Judicial Conference, the defense would receive

24   a set of discovery that would be highly confusing and difficult to

25   understand, and it would be challenging for defense counsel to

26   adequately evaluate the case, provide advice to defendant, or

27   prepare for trial.

28

                                           2
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 3 of 9 Page ID #:51



 1        3.    An order is also necessary because the government intends

 2   to produce to the defense materials that may contain information

 3   within the scope of the Privacy Act, 5 U.S.C. § 552a (“Privacy Act

 4   Information”).     To the extent that these materials contain Privacy

 5   Act Information, an order is necessary to authorize disclosure

 6   pursuant to 5 U.S.C. § 552a(b)(11).

 7        4.    The purpose of the Protective Order is to (a) allow the

 8   government to comply with its discovery obligations while protecting

 9   this sensitive information from unauthorized dissemination, and

10   (b) provide the defense with sufficient information to adequately

11   represent defendant.

12        Definitions

13        5.    The parties agree to the following definitions:

14              a.    “PII Materials” includes any information that can be

15   used to identify a person, including a name, address, date of birth,

16   Social Security number, driver’s license number, telephone number,

17   account number, email address, or personal identification number.]

18              b.      “Confidential Information” refers to any document or

19   information containing, PII Materials that the government produces

20   to the defense pursuant to this Protective Order and any copies

21   thereof.

22              c.    “Defense Team” includes (1) defendant’s counsel of

23   record (“defense counsel”); (2) other attorneys at defense counsel’s

24   law firm who may be consulted regarding case strategy in this case;

25   (3) defense investigators who are assisting defense counsel with

26   this case; (4) retained experts or potential experts; and

27   (5) paralegals, legal assistants, and other support staff to defense

28   counsel who are providing assistance on this case.         The Defense Team

                                           3
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 4 of 9 Page ID #:52



 1   does not include defendant, defendant’s family members, or any other

 2   associates of defendant.

 3        Terms of the Protective Order

 4        6.    The parties jointly request the Court enter the Protective

 5   Order, which will permit the government to produce Confidential

 6   Information in a manner that preserves the privacy and security of

 7   third parties.   The parties agree that the following conditions in

 8   the Protective Order will serve these interests:

 9              a.    The government is authorized to provide defense

10   counsel with Confidential Information marked with the following

11   legend: “CONFIDENTIAL INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE

12   ORDER.”   The government may put that legend on the digital medium

13   (such as DVD or hard drive), label a digital folder on the digital

14   medium to cover the content of that digital folder, or note in a

15   letter accompanying the discovery which bates numbers are under that

16   designation/legend.    The government may also redact any PII

17   contained in the production of Confidential Information.

18              b.    If defendant objects to a designation that material

19   contains Confidential Information, the parties shall meet and

20   confer.   If the parties cannot reach an agreement regarding

21   defendant’s objection, defendant may apply to the Court to have the

22   designation removed.

23              c.    Defendant and the Defense Team agree to use the

24   Confidential Information solely to prepare for any pretrial motions,

25   plea negotiations, trial, sentencing hearing, and appellate and

26   post-conviction proceedings.

27

28

                                           4
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 5 of 9 Page ID #:53



 1             d.    The Defense Team shall not permit anyone other than

 2   the Defense Team to have possession of Confidential Information,

 3   including defendant, while outside the presence of the Defense Team.

 4             e.     Defendant may review PII Materials only in the

 5   presence of a member of the Defense Team, who shall ensure that

 6   defendant is never left alone with any PII Materials.          At the

 7   conclusion of any meeting with defendant at which defendant is

 8   permitted to view PII Materials, defendant must return any PII

 9   Materials to the Defense Team, and the member of the Defense Team

10   present shall take all such materials with him or her.          Defendant

11   may not take any PII Materials out of the room in which defendant is

12   meeting with the Defense Team.

13             f.    Defendant may see and review Confidential Information

14   as permitted by this Protective Order, but defendant may not copy,

15   keep, maintain, or otherwise possess any Confidential Information in

16   this case at any time.     Defendant also may not write down or

17   memorialize any data or information contained in the Confidential

18   Information.

19             g.    The Defense Team may review Confidential Information

20   with a witness or potential witness in this case, including

21   defendant.   A member of the Defense Team must be present if PII

22   Materials are being shown to a witness or potential witness.            Before

23   being shown any portion of Confidential Information, however, any

24   witness or potential witness must be informed of, and agree in

25   writing to be bound by, the requirements of the Protective Order.

26   No member of the Defense Team shall permit a witness or potential

27   witness to retain Confidential Information or any notes generated

28   from Confidential Information.

                                           5
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 6 of 9 Page ID #:54



 1             h.    The Defense Team shall maintain Confidential

 2   Information safely and securely, and shall exercise reasonable care

 3   in ensuring the confidentiality of those materials by (1) not

 4   permitting anyone other than members of the Defense Team, defendant,

 5   witnesses, and potential witnesses, as restricted above, to see

 6   Confidential Information; (2) not divulging to anyone other than

 7   members of the Defense Team, defendant, witnesses, and potential

 8   witnesses, the contents of Confidential Information; and (3) not

 9   permitting Confidential Information to be outside the Defense Team’s

10   offices, homes, vehicles, or personal presence.

11             i.    To the extent that defendant, the Defense Team,

12   witnesses, or potential witnesses create notes that contain, in

13   whole or in part, Confidential Information, or to the extent that

14   copies are made for authorized use by members of the Defense Team,

15   such notes, copies, or reproductions become Confidential Information

16   subject to the Protective Order and must be handled in accordance

17   with the terms of the Protective Order.

18             j.    The Defense Team shall use Confidential Information

19   only for the litigation of this matter and for no other purpose.

20   Litigation of this matter includes any appeal filed by defendant and

21   any motion filed by defendant pursuant to 28 U.S.C. § 2255.           In the

22   event that a party needs to file Confidential Information with the

23   Court or divulge the contents of Confidential Information in court

24   filings, the filing should be made under seal.         If the Court rejects

25   the request to file such information under seal, the party seeking

26   to file such information publicly shall provide advance written

27   notice to the other party to afford such party an opportunity to

28   object or otherwise respond to such intention.         If the other party

                                           6
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 7 of 9 Page ID #:55



 1   does not object to the proposed filing, the party seeking to file

 2   such information shall redact any PII Materials and make all

 3   reasonable attempts to limit the divulging of PII Materials.

 4             k.    The parties agree that any Confidential Information

 5   inadvertently produced in the course of discovery prior to entry of

 6   the Protective Order shall be subject to the terms of the Protective

 7   Order.   If Confidential Information was inadvertently produced prior

 8   to entry of the Protective Order without being marked “CONFIDENTIAL

 9   INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER,” the government

10   shall reproduce the material with the correct designation and notify

11   defense counsel of the error.      The Defense Team shall take immediate

12   steps to destroy the unmarked material, including any copies.

13             l.    Upon the final disposition of this case, Confidential

14   Information shall not be used, in any way, in any other matter,

15   absent a court order.    All materials designated subject to the

16   Protective Order maintained in the Defense Team’s files shall remain

17   subject to the Protective Order unless and until such order is

18   modified by court order.     Within 30 days of the conclusion of

19   appellate and post-conviction proceedings, defense counsel shall

20   return all PII Materials, certify that such materials have been

21   destroyed, or certify that such materials are being kept pursuant to

22   the California Business and Professions Code and the California

23   Rules of Professional Conduct.

24             m.    In the event that there is a substitution of counsel

25   prior to when such documents must be returned, new defense counsel

26   must be informed of, and agree in writing to be bound by, the

27   requirements of the Protective Order before the undersigned defense

28   counsel transfers any Confidential Information to the new defense

                                           7
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 8 of 9 Page ID #:56



 1   counsel.   New defense counsel’s written agreement to be bound by the

 2   terms of the Protective Order must be returned to the Assistant U.S.

 3   Attorney assigned to the case.      New defense counsel then will become

 4   the Defense Team’s custodian of materials designated subject to the

 5   Protective Order and shall then become responsible, upon the

 6   conclusion of appellate and post-conviction proceedings, for:

 7   returning to the government, certifying the destruction of, or

 8   retaining pursuant to the California Business and Professions Code

 9   and the California Rules of Professional Conduct all PII Materials.

10              n.   Defense counsel agrees to advise defendant and all

11   members of the Defense Team of their obligations under the

12   Protective Order and ensure their agreement to follow the Protective

13   Order, prior to providing defendant and members of the Defense Team

14   with access to any materials subject to the Protective Order.

15              o.   Defense Counsel has conferred with defendant

16   regarding this stipulation and the proposed order thereon, and

17   defendant agrees to the terms of the proposed order.

18   ///

19   ///

20   ///

21

22

23

24

25

26

27

28

                                           8
     Case 8:20-cr-00081-DOC Document 18 Filed 07/20/20 Page 9 of 9 Page ID #:57



 1             p.    Accordingly, the parties have agreed to request that

 2   the Court enter a protective order in the form submitted herewith.

 3        IT IS SO STIPULATED.

 4        DATED: July 20, 2020                 NICOLA T. HANNA
                                               United States Attorney
 5
                                               BRANDON D. FOX
 6
                                               Assistant United States Attorney
 7                                             Chief, Criminal Division

 8                                             ______/s/_______________________
                                               DANIEL S. LIM
 9                                             Assistant United States Attorney
10                                             Attorneys for Plaintiff
11                                             UNITED STATES OF AMERICA

12
          DATED: July 20, 2020                 /s/ with email authorization
13                                             DOUGLAS POTRATZ
                                               Attorney for Defendant
14                                             HOA VO
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           9
